Croatia: progress report 2008 - Turkey: progress report 2008 - Former Yugoslav Republic of Macedonia: progress report 2008 (debate)
The next item is the Council and the Commission statements on:
Croatia: progress report 2008,
Turkey: progress report 2008, and
Former Yugoslav Republic of Macedonia: progress report 2008.
President-in-Office of the Council. - Mr President, let me introduce the debate on the progress reports on the three countries Croatia, Turkey and the former Yugoslav Republic of Macedonia.
Let me begin with Croatia. Your report rightly states that Croatia made good progress over the past year. Since the start of the negotiations, 22 chapters - out of 35 - have been opened, of which seven have been provisionally closed. The Presidency will continue to take forward the negotiations. Two accession conferences in particular are planned: at deputy level in the coming weeks, and at ministerial level in June.
Your report rightly highlights the importance of reaching a settlement to the outstanding border dispute with Slovenia. I would like to assure this Parliament that the Presidency will continue to make every effort to help resolve this issue and, in this context, we fully support the ongoing efforts of the Commissioner, Olli Rehn, to find a solution to allow us to continue with the accession negotiations. We had a lunch just before the sitting to discuss this in depth. Concerning the last development, we welcome Croatia's decision announced on Monday that it accepts the mediation proposed by the group of experts proposed by Olli Rehn. We are encouraging both Slovenia and Croatia to work constructively in order to find a permanent and mutually acceptable solution as a matter of urgency, because it should not be just a prescription for more delays.
Apart from this important issue, further progress in the wider negotiations depends, above all, on Croatia itself. The necessary political, economic, legislative and administrative reforms have to be completed, and it has to meet its obligations under the Stabilisation and Association Agreement. The implementation of the revised Accession Partnership is also important in preparing for further integration within the European Union. The Council considers that the indicative and conditional road map drawn up by the Commission in its 2008 Progress Report is a useful tool. It will assist Croatia in taking the necessary steps to reach the final stage of the negotiations. That said, despite good progress, much remains to be done.
Let me pick out some of the key areas where further progress is needed, beginning with judicial reform. The EU has made it very clear that the establishment of an independent, impartial, reliable, transparent and efficient judicial system is essential. It is a condition for strengthening the rule of law and the proper implementation of the acquis. A professional, accountable, transparent and independent public administration is also key. Significant legislative reforms have been achieved in these two areas, but we need to see how they will work in practice.
The same is true of the fight against corruption and organised crime, as outlined in your report. The powers and resources of the Office for the Prevention of Corruption and Organised Crime have been strengthened. This is also the case with the criminal courts investigating cases in this area. The main issue now is to make sure that the expected results are delivered. The full implementation of the anti-corruption programme and action plan is key to addressing this serious problem.
The Union has also underlined that full cooperation with the International Criminal Tribunal for the former Yugoslavia (ICTY), including access to documents, is essential. We are following very closely developments in this area and we invite the Croatian authorities to ensure that full cooperation with ICTY is maintained. We welcome the recent agreement concerning the missing documents and urge Croatia to deliver on it.
On refugee return, we note that the implementation of the convalidation decision for validating pension rights has begun and information on the changes to the rules has been made available to the returnee community.
On housing care, the 2007 cases have been resolved, but the 2008 benchmark has not yet been met. Work on ensuring the sustainability of refugee return must continue. This also goes for legislation to improve the rights of minorities.
You have rightly highlighted the issue of regional cooperation in your report. Efforts to improve good neighbourly relations must continue.
Let me now turn to the issue of Turkey. Negotiations with Turkey continued during 2008, and a total of four chapters - as is almost a tradition - were opened during the course of the year.
Despite the EU's encouragement to Turkey to step up its reform efforts, 2008 did not deliver the expected level of reform. Further work on the political criteria remains key. Significant efforts will be needed in a number of areas, as highlighted by the Council in its conclusions of 8 December 2008 and in the Commission's 2008 progress report. This is an issue to which you have also drawn attention in your report.
At the same time, the Presidency welcomes the recent positive steps undertaken by Turkey, including the recently adopted national programme for the adoption of the acquis and the appointment of the new chief negotiator. It is important that these commitments are now translated into real and tangible actions.
We would like to take this opportunity to stress the strategic importance of Turkey. The Presidency shares the opinion of Parliament that Turkey needs to be commended for the progress achieved in the field of energy. We continue to assess ways forward in this crucial area, particularly in terms of full support to the Nabucco pipeline project.
As far as Turkey's progress to accession is concerned, we would like to highlight that progress in the area of freedom of expression is essential for overall progress in the negotiations. Besides the welcome amendments to Article 301 of the Criminal Code, which have had a positive effect, there are still a number of legal provisions that remain in place which could lead to restrictions in this area. Website bans, often disproportionate in scope and duration, remain a cause for concern. Adequate legal solutions are also required to ensure that religious pluralism is brought in line with European standards.
A comprehensive anti-corruption strategy needs to be developed. We are concerned also at the increased number of reported cases of torture and ill-treatment, in particular, outside official places of detention. The law on the duties and legal powers of the police, amended in 2007, must be monitored closely in order to prevent violations of human rights. The ratification of the Protocol to the Convention against Torture is vital.
As far as the south-east is concerned, we welcome the announcement of the guidelines and general content of the South-East Anatolia Project. We now await concrete steps leading to the economic, social and cultural development of the region. This must include addressing longstanding issues such as the return of internally displaced persons or the question of village guards.
As far as EU-Turkey relations are concerned, it is clear that Turkey needs to fulfil its obligation of full, non-discriminatory implementation of the Additional Protocol. This is an important issue, as highlighted in your report, and should be addressed as soon as possible, as it clearly affects the pace of the accession negotiations. Issues covered by the declaration of 21 September 2005 will continue to be followed up, and progress is urgently awaited.
Furthermore, Turkey also needs to commit itself unequivocally to good neighbourly relations and to the peaceful settlement of disputes.
Despite all these difficulties, progress continues in a range of areas. Work is currently under way on Chapter 16 on taxation and Chapter 19 on social policy and employment. Despite the fact that negotiations are becoming more complex as they advance, the Czech Presidency is committed to making progress on those chapters where progress is really possible. Moreover, the Presidency puts emphasis on achieving progress in Chapter 15 on energy, in compliance with energy issues, because it is one of our priorities.
Finally, let me turn to the former Yugoslav Republic of Macedonia. It is a dynamic country with considerable potential. At the same time, it faces a number of significant challenges. Both these points are brought out admirably in your report. There is indeed much in the report with which the Council is in agreement.
Your report places considerable emphasis on the question of a date for the opening of accession negotiations. You also rightly highlight the wish of all sides to find an early and mutually acceptable solution to the issue of the name.
As far as recent developments are concerned, the early elections in June 2008 were held in several stages following significant problems both during the run-up, and on the original election day on 1 June. The OSCE/ODIHR/Council of Europe noted that there was a 'failure to prevent violent acts' in the run-up to the elections, and that the elections did not live up to a number of key international standards.
As a result, we underlined to the government and all political players the importance of addressing these core points in the run-up to the presidential and local elections due in a few days time. It is our impression that this message has been heard and that significant efforts are being taken to prevent any disruption. We shall see whether these efforts bear fruit.
The Commission's 2008 Progress Report is helpful. We have taken note of the blueprint drawn up by the Government of the former Yugoslav Republic of Macedonia. It is a detailed text which represents a serious effort to take on board the Commission's recommendations. Against the background of the region as a whole, the document and the work that has gone into it should be viewed positively.
The internal cohesion of this multiethnic state is, of course, key to its future development. I would, therefore, like to endorse the importance which this Parliament attaches to the Ohrid Framework Agreement This has been pivotal in drawing the country back from conflict and in assisting in its path towards greater European integration.
On visa liberalisation, we are currently at an evaluation stage, and I would not wish to prejudge the outcome. On a personal basis, I would simply say that I have much sympathy for the hopes and aspirations of ordinary citizens of the former Yugoslavia who would like to be able to travel freely again. But the essential precondition remains the preparedness of the country to fulfil the specific criteria set out in the visa liberalisation road map. Personally, I hope that positive developments can be achieved soon.
This brings me to one of the key points in your report and resolution. The Czech Presidency is fully committed to the European perspective for the former Yugoslav Republic of Macedonia. Further progress in this direction is achievable. But the key objectives of the Association Partnership have to be fulfilled and we need evidence of well-conducted elections, in contrast to what happened in 2008. These points will be evaluated by the Commission in its next progress report. We look forward to this report, and to further developments in Skopje.
Member of the Commission. - Mr President, today's debate provides a very good opportunity to review the accession process in the three candidate countries.
Let me start with Croatia. Mr Swoboda's draft resolution addresses the main challenges which face Croatia today. I fully agree with Deputy Prime Minster Vondra that the accession negotiations with Croatia have generally been going well since they started in October 2005, and that is why, in November 2008, the Commission proposed an indicative road map for reaching the final stage of accession negotiations by the end of 2009, provided Croatia fulfils the necessary conditions.
On this too, I share the analysis of your rapporteur and Mr Vondra as regards the future challenges such as judicial reform, the fight against organised crime and corruption, and reform of the ship-building sector and bringing it into line with our state aid regime and competition policy.
Unfortunately, the accession negotiations with Croatia are currently stalled because of the border issue. We have worked with the Czech Presidency on this matter, and I very much appreciate the support of the Presidency in our efforts to find a viable way forward.
Although this is a bilateral issue, it has become a European problem, and the Commission therefore took the initiative to offer European facilitation to solve the border issue and allow Croatia's accession negotiations to continue, assuming that both sides found such facilitation useful.
That was the message I took to both Ljubljana and Zagreb in January. I have since then been discussing the terms of such facilitation with both foreign ministers - most recently in a trilateral meeting yesterday evening - following the decisions of both governments on our initiative.
I welcome the endorsement in principle from both countries on such European facilitation, which would be provided by a senior expert group chaired by President Martti Ahtisaari. During our talks yesterday, we explored the possibilities for agreeing on the specific terms of facilitation. We agreed to continue the talks in the near future. Hence, this is still work in progress.
Let me point out that, in its efforts, the Commission has relied on the negotiating framework, which is the very foundation of the EU accession process for Croatia, agreed by Croatia and all the EU Member States, including Slovenia.
By adopting and agreeing the negotiating framework, both Croatia and Slovenia agreed to resolve any border dispute in line with the principle of peaceful settlement of disputes in accordance with the United Nations Charter. The UN Charter states, and I quote, because this is of particular importance: 'The parties to any dispute [...] shall [...] seek a solution by negotiation, enquiry, mediation, conciliation, arbitration, judicial settlement, resort to regional agencies or arrangements, or other peaceful means of their own choice'.
There are two equally important conclusions to this statement in the UN Charter. First, the parties can choose any one of the methods outlined in the UN Charter. The Commission's initiative is, without doubt, among these methods.
Second, whatever method in the UN Charter they agree to choose, they have to agree between the two of them. I sincerely hope that this will happen sooner, rather than later. The Commission's initiative provides a very solid basis for this, and a viable way forward.
To sum up, the Commission's objective is indeed to solve the border issue and, in parallel, to unblock the EU accession negotiations of Croatia so that Croatia is able to meet its target timeline of concluding the technical negotiations by the end of 2009.
I welcome Ms Oomen-Ruijten's carefully balanced resolution on Turkey, and support the Presidency's efforts to open chapters which are technically ready to be opened. We have unfortunately witnessed a certain slow-down of political reforms in Turkey in recent years. However - and I agree with your rapporteur on this - since the end of last year and the beginning of this year, there have been certain positive developments, such as the launch of a new television channel broadcasting in Kurdish and the establishment of a parliamentary committee on gender equality. Moreover, the new 'National Programme for the Adoption of the Acquis' and the appointment of a new full-time chief negotiator are also steps forward.
I am also encouraged by the fact that Prime Minister Erdogan and the leader of the main opposition party, Deniz Baykal, signalled their commitment to Turkey's EU accession process during their recent visits to Brussels. I hope these developments will result in a strong political and societal consensus to pursue EU reforms with renewed vigour and energy.
This is connected with freedom of expression, which is a core European value. An open and transparent relation between the press and public authorities is indeed elementary to the quality of the democratic debate in any country. This is particularly true for a country like Turkey which is going through a difficult process of transformation and reform. The Commission is therefore very closely following the ensured existence of press freedom in Turkey. It should be genuinely respected, as it is the very foundation of any open society, and thus of the continued democratic transformation of Turkey.
I shall say a few words on Cyprus. There is a unique chance this year to reunite the island and bring to an end this long-standing conflict on European soil. It is essential that Turkey proactively support the ongoing settlement talks between the leaders of the two communities in Cyprus.
Concerning the former Yugoslav Republic of Macedonia, I thank Mr Meijer and the shadow rapporteurs for a well-balanced resolution. I share their regret that, three years after the country achieved candidate status, accession negotiations have not yet started.
The key outstanding condition is the ability to meet international standards for the conduct of free and fair elections. This is a core requirement for compliance with the Copenhagen political criteria, and the presidential and municipal elections in March and April will therefore be a moment of truth.
I share the positive assessment in your draft resolution on the progress made by Skopje in implementing the road map towards visa liberalisation. The Commission remains committed to making a proposal to the Council on visa-free travel in 2009, once the conditions have been met by each country in the region. I know how important this is for the ordinary citizens of the Western Balkans.
I shall summarise by saying that, for the sake of stability and peace, liberty and democracy, we shall continue our work for a gradual, managed accession of the three candidate countries, despite the very challenging economic times. I trust that Parliament will also continue to support this very valuable common goal.
Mr President, Mr President-in-Office of the Council, Commissioner, I would like to speak first and mainly about Croatia. Croatia has made progress in a number of areas. I am very grateful for the efforts which have been made in Croatia itself, in particular, with regard to judicial reform. A number of steps were needed and, as a result of the appointment of two new ministers, some things have been put in motion. I know that ministers cannot do everything, but significant progress has been made on combating corruption and cross-border crime.
Secondly, as far as the question of cooperation with the International Criminal Court is concerned, I would like to state clearly that I expect Croatia to take all the necessary steps in this respect. There have been disputes about different chains of command and the corresponding documents. I hope that these issues will be resolved in the near future so that they do not cause interruptions or delays in the negotiations.
Thirdly, Croatia has also made some moves towards economic reform. I am very pleased about the plans in this area, particularly relating to the shipping industry. It has not been easy, but the important foundations have been laid. I am also happy that agreements could be reached with workers in the shipping industry. These reforms will be painful, but they are necessary and they can be made in a sensible form.
I come now to the main question, which is always controversial, concerning border disputes. Commissioner, unfortunately I must tell you that I am rather disappointed that you have addressed this issue without making contact with Parliament. I have sent you the documents and you have failed to respond. We would probably have made more progress if you had handled these issues with more sensitivity. In order to ensure that no misunderstandings arise, I fully support your proposal for mediation. However, we could have moved further forward if a clear statement had been made in advance on the question of the importance of international law rather than afterwards.
We are in a difficult situation. It is clear that movement is needed on both sides. The wording of your original proposal was not ideal. I would have preferred you to be in closer contact with Parliament and with the rapporteur. This would perhaps have allowed us to achieve more by working together. Unfortunately that was not the case, but that is not what lies at the heart of this debate. The key issue of the debate is how we can make progress.
We will make progress. This is likely to be the wording which I will propose to Parliament tomorrow. We will say that the mediation that you have proposed - that is how it is and I fully support it - should be based on international law, including the principles of equity. The two sides must agree to move in this direction. Both Croatia and Slovenia must recognise that international law is necessary but, of course, also that the principles of equity, fairness and a just solution - a political solution, if you want to describe it in that way - are essential. Both sides must acknowledge this and it is actually rather sad that we are in a situation where we cannot progress. Given the other problems which there are in the world and, in particular, in Europe, it should be possible to solve these problems by mutual agreement. Despite all the criticism, I do, of course, wish you every success in your efforts to convince both sides. Unfortunately, yesterday's discussion was not as positive as it should have been, but I hope that will soon change.
I would like to make one more general remark which also applies to Macedonia. There are bilateral problems, but they should not be allowed to block the negotiations on enlargement. As regards our amendment, which is often misunderstood, it is, of course, the case that bilateral problems should not form part of the negotiation framework. They must remain outside the framework. This is all about the negotiations between the European Union and the individual countries. The bilateral problems must be resolved in parallel, if both sides - in this case Macedonia and Greece - are prepared to consider the issues. This Parliament must give a clear signal that both sides in all these disputes must be prepared to move. It is not possible for one side to compromise and the other to remain in the same position. We must make it clear in all these cases that the bilateral problems must not be allowed to block the accession negotiations. They can be resolved in parallel with the negotiations and this Parliament will help to ensure that both sides make a move in the two disputes which we are discussing here. I hope that we will then achieve positive results.
Mr President, I should like to start by conveying my heartfelt thanks to everyone who has contributed to this report. I have submitted a critical, yet fair, assessment of the progress which Turkey made in 2008. It is a report that contains many points, holds up a mirror for Turkey and only sends out one clear message, namely that for the third year running, too little has been done in the way of political reform.
Political reform and meeting the Copenhagen criteria are absolute priorities. This is not about opening chapters. This is about what unites European citizens, the rule of law, independent and impartial justice, the freedom of speech, a well-functioning press and an individual civil right for each citizen. Mr President, more must be done in those areas. Only then can political chapters be opened.
Mr President, Turkey should not prescribe these political criteria on our behalf. The Turkish Government told its own citizens when it took office that it is necessary to modernise Turkey. For this purpose, the political criteria need to be reformed, because in order to create a socially-oriented market economy, people must be given the opportunity to experience their creativity and all citizens must enjoy the same rights. This is why the political criteria are now central in our report.
When I, along with the Committee on Foreign Affairs, the Joint Parliamentary Committee (JPC), and everyone else, visited Turkey, I got the feeling that something was shifting and could see a little light at the end of the tunnel, as Commissioner Rehn commented before. Ten years ago, I could not have imagined that there would be television programmes in Kurdish. This, too, has been included in the report. Moreover, I very much appreciate Turkey's positive role in the Caucasus. I have expressed my appreciation for the first steps in the direction of opening up the borders with the Armenians, because they too need to be released from the isolation they are currently facing.
Mr President, a national programme has been approved to carry out those reforms. These are all positive elements, and I sincerely hope that Turkey will now apply itself to addressing these reforms with the new negotiator. A modern and prosperous Turkey is of the utmost importance to the Turkish people, but - and I say this in every Member State - certainly also of major importance to us all in the European Union.
I should like to make a few more points, Mr President. We frequently receive reports that the freedom of the media and press leave something to be desired and that the press, when it exercises it freedoms, is subsequently faced with fiscal assessments or other measures. This needs to change.
Finally, on the subject of the amendments that have been tabled, I should like to counsel the Socialist Group in the European Parliament against them, to accept the report as it is before us. We acknowledge that improvements need to be made, but we should not make additional requests, as these are unnecessary and will only lead to polarisation in this House.
Mr President, EU enlargement is, at the moment, far less of a priority than in the years leading up to the major enlargement waves of 2004 and 2007. Public opinion in the existing Member States is far less positive about this now. This is, to a large extent, attributable to the differences in prosperity and to the level of salaries, differences that can lead to more labour migration from poorer to richer Member States.
Similarly, the problem of visa requirements reviled in the countries of former Yugoslavia is very much related to this fear. As a result, many residents of those countries who gained easy access to the present EU Member States until 1992 are now finding it difficult to visit our countries. This needs to change.
When candidate countries try their best to become fully-fledged members of the European Union as quickly as possible, they can make mistakes in the process. For this exact purpose, Macedonia passed new legislation in 2008 at break-neck speed, that now turns out to be inconsistent with our prevailing views on careful democratic decision making.
The opposition, along with various non-governmental organisations and individual citizens, have complained about careless governance in different cases. In their view, the largest governing party takes more liberties than what befits a pluriform society, in which democracy is about more than just holding elections. Criticism has been levelled at the police for failing to register complaints lodged by the public. There is indignation about the demonstrative arrest of the mayor of the City of Strumitsa and of other politicians.
I suggest we do not sweep these points of criticism under the carpet when we adopt the resolution tomorrow. There is every reason to speak out openly that not all is well yet, not by a long shot. Nevertheless, we have to recognise that Macedonia is no worse off than other states during their accession negotiations and even sometimes after their accession. If the accession negotiations with Macedonia get underway now, it will not be until 2017 at least when that country can join.
A year ago, Parliament endorsed my proposal to start these negotiations as quickly as possible. Subsequently, the disruption of the parliamentary elections became an argument to wait for the presidential and local council elections that are to be held soon. A further delay in the process brings with it two major drawbacks: the broad support within Macedonia for EU membership will crumble away, and the status of the candidate country will thus lose all meaning in future.
Everyone knows that using the name Macedonia without any prefixes will meet with insuperable objections from Greece. For Greece, this neighbouring state is North Macedonia, High Macedonia, Vardar Macedonia or Skopje Macedonia. This is a considerably more positive attitude than that prior to 2006, in which Greece wanted to avoid any use of the name Macedonia for its neighbours to the north.
It is precisely in Greece's interest, much more so than the other Member States, for this northern neighbour to join the European Union as quickly as possible. For this reason, a solution must be agreed by both states at the earliest opportunity. The alternative is that both states continue to wait until the other state makes the first major concession, but this other state cannot be the only party to run diametrically counter to public opinion at home.
We must steer clear from a situation in which referendums will decide that compromises cannot be struck with the neighbour. As long as no compromise has been reached, my successors will be reporting each year for decades to come that progress is not possible.
Finally, the other bilateral difference of opinion between Slovenia and Croatia should also be resolved promptly. In 2011, Croatia must be able to be a fully-fledged Member State. State support for the shipbuilding sector should not prove a hindrance if other Member States are allowed to give state support to their banks or their automotive industries. It should be possible to maintain the level of employment in Pula, Rijeka and Split.
Mr President, in this enlargement debate, we must correct three important mistakes. Firstly, Turkey is not a European country, but forms part of Asia Minor. As the President-in-Office of the Council has rightly said, Turkey is a strategically important partner and therefore we need a strategic partnership and not accession to the EU.
Secondly, the problems relating to Macedonia have nothing to do with the fact that the democratic system there is allegedly not working, Commissioner. I was present at the elections and they were exemplary. There were difficulties with a tiny minority within the minority. In fact, the problems concern the dreadful name issue, which is being misused for the purposes of blackmail by both sides.
Thirdly, Croatia has been ready to join the European Union for a long time. We could have completed the negotiations this year quite easily, as the European Parliament has demanded on several occasions and will probably demand again tomorrow. The fact that we have not yet reached this point is entirely due to a blockade by Slovenia in the Council. Mr President-in-Office of the Council and Commissioner, I call on you to find a reasonable solution which will finally bring this blockade to an end. The border problem is exactly the same as when Slovenia joined. We cannot allow one country to join despite an unresolved issue and not the other.
Therefore, we need to support the Slovenes and Croats in their search for a sensible solution to the border problem but, at the same time, to open all the chapters in the negotiations. The two issues have nothing to do with one another and opening the chapters in the negotiations is a requirement for achieving a positive result this year with an excellent and exemplary accession candidate.
As far as the solution to the bilateral question is concerned, where we are offering our help, I would ask you, Commissioner, to work towards an objective arbitration process. On Monday, your spokeswoman said that this could take place on the basis of international law and jurisprudence. I would like to ask you whether you feel this wording to be suitable for a compromise to be reached between the two sides.
I would in any case like this wording to....
(The President cut off the speaker)
Mr President, I should like to make a few points with regard to the excellent report by Mrs Oomen-Ruijten on Turkey. My group subscribes to the main conclusion in the report, namely that too little progress has been made recently.
Admittedly, 2008 was a turbulent year for Turkish politics, and this turbulence will have stopped a few reforms from being carried out, to the extent that part of the process has ground to a halt. Now that these problems in Turkey have been resolved to some extent, we hope that the government, based on plans it has tabled, will make haste to do what is necessary to keep the negotiation process with the European Union credible. I would refer to the national programme for reforms that has been set up by the present government.
Needless to say, our group will continue to support the negotiations with Turkey, and these negotiations are, as far as we are concerned, about EU membership, even though we should not labour under any illusions as to the process and the possible duration of these. It is unacceptable, though, for the impulse to come from Turkey alone. We at the EU, too, should remain reliable partners in that process.
Turkey is of strategic importance to the European Union, not least on account of our energy supply and everything that is related to this, and the Socialist Group in the European Parliament is in favour of opening the energy chapter in the negotiation process. Eventually, though, Turkey will need to do most of the groundwork, and the Oomen-Ruijten report contains many points which we have looked at in a critical light and should continue to do so.
I should like to mention a few points from this excellent report. Freedom of speech must be guaranteed. We are still not happy with what is happening over there. Recently, there was an Internet campaign concerning Armenia and the genocide. Surely the way in which the authorities are responding to this undermines this freedom.
Something that is of paramount importance, that we also want to keep repeating and about which the European Parliament should not leave anyone in any doubt, is that we will never accept the Islamisation of Turkey, and that ultimately we will be able to admit that country only on the basis of its secular character as is now enshrined in the Constitution.
I should like to finish off with one last remark. Commissioner Rehn has spoken in somewhat optimistic terms about the negotiations in Cyprus. In my view, we should not do anything, but neither should we neglect doing anything, to secure the success of these talks, and we will also need to appeal to Turkey to do nothing that could thwart these talks, because it is important for the parties to negotiate in freedom about how they would like to shape their joint future. I can only say that I hope that the optimism displayed by Commissioner Rehn is justified.
At the end of last year, there were two important developments in Croatia's accession process. On the one hand, the Croatian Government took significant steps towards judicial reform, making decisive moves against organised crime and showing results in the fight against corruption. At the same time, the accession negotiations came to a halt because of the bilateral border dispute. This affects not just Croatia, ladies and gentlemen, but, more fundamentally, the credibility of the enlargement process. Such behaviour threatens that credibility, and therefore it is very important for the obstacles to be removed as soon as possible. Blocking these talks sends the very dangerous message that accession does not depend on fulfilling the conditions but on settling bilateral disputes, in which one side, in a position of strength, seeks to force its will upon the other.
We welcome Commissioner Olli Rehn's recommendation of mediation, and it is very heartening that Slovenia and Croatia responded positively. We hope that henceforth there will no longer be any reason for obstructing the subsequent accession talks. We continue to believe that it will be possible to conclude the negotiations by the end of the year, in accordance with the original timetable. For this to happen, however, further efforts are necessary. We expect Croatia to dispel all concerns about their cooperation with the International Criminal Tribunal at The Hague, and to turn over all the documents which the tribunal requests. This is very important. We likewise consider it important to assist in refugee return, to integrate the Roma minority and to complete the desegregation programme as well as to use EU funds effectively, since we have seen significant deficiencies in this regard. It is still possible that we can keep to the original timetable. This is our joint responsibility. We expect constructive actions on the part of Croatia as well as of the European Union, for this is not just a matter of our joint effort but of the credibility of the entire enlargement process.
Mr President, firstly I would like to congratulate Mrs Oomen-Ruijten, Mr Swoboda and Mr Meijer on their very solidly prepared resolutions.
As far as Turkey is concerned, the picture of our relations outlined in this document is not optimistic, but it certainly is true. I am glad that in the resolution, our expectations in the area of freedom of religion for Christian communities in Turkey have been upheld, including the right to teach, the right to train clergy, and also protection of the property of these communities. As with other matters, we are experiencing continuous and increasingly irritating delays from the Turkish side in relation to these issues.
Irrespective of the accession process, Turkey is a very promising and important partner for Europe in the areas of security and energy. The efforts of the government of Prime Minister Erdogan and President Gul at improving relations with Turkey's neighbours have been the most important aspect of Turkish politics recently. It is a pity that these efforts were undermined by rash measures in relation to Israel. The attempts to link development of strategic cooperation between the EU and Turkey, which is a matter of immediate importance, with the negotiation process, the dynamics of which are slowing for objective reasons, are also disturbing. That is how I understand the Turkish statement on Nabucco. We need a more pragmatic approach here. The temptation of blackmail is a bad counsellor.
As for Croatia, we should do everything we can to maintain the tempo of the accession process, which foresees accession of Croatia to the EU in 2009. The stability of this region is still fragile. Neither border disputes nor disputes over ownership can become additional conditions for expansion in the Balkans. In the name of stabilisation in the region we should, as quickly as possible, include Croatia in the integration process, and then Serbia, Macedonia and Montenegro, and perhaps Kosovo and Albania.
Mr President, ladies and gentlemen, I can be brief about the Oomen-Ruijten report. It is, all in all, a fine report that gives an accurate account of the remaining problems and where there is progress, it says so. In that respect, all credit to the rapporteur.
I would, in fact, like to seize this opportunity to take stock of five years of EU/Turkey relations in this parliamentary term. Looking back to five years ago, 2004 turned out to be the golden year of reforms that brought Turkey really closer to the EU. It is strange, and also a little sad if truth be told, that since 2004, the rate of reforms has been too slow, that, in actual fact, the EU is now less willing to give Turkey a fair chance and that in Turkey, enthusiasm for membership has waned.
All parliamentary reports published in all those years clearly state Parliament's priorities where crucial reforms are concerned. First of all, with regard to freedom of speech and opinion, even though the notorious Article 301 has been changed, the situation is still unsatisfactory. It is very unfortunate that websites, including YouTube, are still not available in Turkey, and there is unacceptable pressure from the government on parts of the media.
Secondly, concerning the Kurdish issue, there was considerable hope in 2007 that, following the accession of the Kurdish-nationalist party DTP, a solution would be found between the DTP and the AKP. This was not the case, unfortunately.
Thirdly, with regard to religious minorities, although there is a law on organisations, which offers a solution to some of the minorities, nevertheless for a large Muslim minority, the Alevites, still no solution has been found. Despite all this sluggish progress, there is still a majority in this Parliament who are in favour of accession.
In my view, the message of this debate and of the debates over the past five years to the Turkish Government should be that this support, despite inadequate reforms, will only persist if new reform proposals are made without delay in all three areas.
In this respect, I share to some extent the Commissioner's optimism about Kurdish television, about the openings that have been created between Turkey and Armenia. The will to reform from 2004 will need to return. If this happens, I am convinced that our debates and those in Turkey will once again be filled with optimism.
Mr President, Commissioner, the progress report on Turkey and its evaluation in December concern whether or not this country has complied with the Copenhagen criteria and its obligations under the Association Agreement and the Additional Protocol to the Ankara agreement.
The objective of full integration, which is important both to Turkey and the European Union, is still the driving force behind a series of reforms and changes in Turkey's policies in order to secure the rights of all minorities, find a political solution to the Kurdish question, recognise the Armenian genocide and open the border with Armenia.
Turkey needs to comply with all its contractual obligations towards the European Union, as all previous candidate countries have done. Instead, Turkey has failed to comply with the contractual obligations undertaken towards the European Union with regard to the Republic of Cyprus as a Member State. It refuses to open its ports and airports to ships and aircraft from the Republic and lift the veto on the participation of Cyprus in international organisations and, while seeking a role as a regulatory factor in the area, continues to infringe international law by occupying Cyprus.
Today we are in the middle of negotiations to resolve the Cyprus question on the basis of a two-zone, twin-community federation with political equality, as formulated in the UN resolutions under international and European law. The European Union must therefore abide by its initial positions and step up the pressure, so that Turkey allows substantial progress to be made with the negotiations, stops the occupation and takes the action needed to clarify the fate of the missing persons. We have re-tabled this issue with amendments, even though there is another resolution on the missing persons, following the recent statements by the Turkish soldier Olgkats about the execution in 1974 of 10 Greek-Cypriot prisoners who are still missing. This is a purely humanitarian issue and does not diminish in value however many times we repeat it.
As regards the energy chapter, it cannot be opened unless Turkey stops preventing the Republic of Cyprus from exercising its sovereign rights in its exclusive economic zone. I see in your own report, Commissioner, that the Commission is concerned about the harassment of vessels conducting research for hydrocarbons in Cyprus's exclusive territorial zone by Turkish warships, and that in its conclusions of 8 December 2008, the Council urges the avoidance of any kind of threat, source of friction or action which could damage good neighbourly relations and the peaceful settlement of disputes.
It would be a good thing, Commissioner, for you to push Turkey in the right direction, precisely as set out in your statements. We have tabled an amendment on this point, the content of which is fully in keeping with your statements, Commissioner, which are therefore the statements of the European Commission.
Mr President, in Paragraph 17, rapporteur Mrs Oomen-Ruijten calls upon the whole of Turkish society to practise freedom of religion on a large scale. I fully endorse this appeal, because it touches on one of Turkey's and the EU's basic accession criteria.
In the meantime, however, Turkish education and the Turkish media are competing in the dissemination of the stereotypical caricature of indigenous Christians, Turkish Christians, as enemies of their nation, as accomplices of western powers, who wish to re-colonise the homeland and share it out between them. Commissioner, will you call the passive Turkish Government, who are also responsible for this, to account for this accession obstacle?
Also, Commissioner, all Turkish identity documents reveal the religion of its citizens, the very cause of many forms of social discrimination against Turkish Christians. This is ample reason, Commissioner, to insist on the immediate scrapping of this section in official documents with your Turkish interlocutor.
(IT) Mr President, ladies and gentlemen, although Croatia appears to have made satisfactory progress on adopting legislation to combat discrimination, I would suggest that before we praise the statements made in the resolution, we should check to see how the laws are applied. For example, with regard to access to real estate, especially as far as opportunities for Italian investment are concerned, there appears to me to have been very little progress made in practice. I do not support the resolution because, despite the obvious deficiency of the progress made and the discrepancies with the acquis communautaire, it looks forward to accession that may take place, in my opinion, too soon. Let them give back what they have stolen from our Istrian and Dalmatian refugees since 1947. Then, and only then, can we talk about their accession.
(SV) Mr President, the resolution on the former Yugoslav Republic of Macedonia is, in my opinion, a well-balanced text and I would like to thank Mr Meijer for concentrating his work both on the reforms and objectives that have been achieved and on the issues that still require further efforts. I am particularly pleased about the fact that the resolution sends the clear message that the current situation after three years of waiting to start negotiations is very worrying and unacceptable. It is absolutely clear that the former Yugoslav Republic of Macedonia is a European state whose place is within the European Union.
When we discuss this issue in Parliament, I usually avoid mentioning the name dispute between Greece and the former Yugoslav Republic of Macedonia. I believe that there are many other issues that should be discussed more thoroughly that we never discuss because the name dispute takes a disproportionate amount of time. Today, however, having read a number of the amendments, I feel the need to emphasise very strongly that it is unacceptable to exploit whatever bilateral conflicts there may be to make it more difficult for a country to move faster towards European integration or to prevent a country's participation in international institutions.
Many countries have had, and still have, bilateral conflicts, and we all want these conflicts resolved as quickly as possible in a way that is acceptable to both sides, but in the meantime, they should not, in my opinion, block the European integration process for each other, particularly when the countries in question are in a sensitive position, both geographically and politically.
(PL) Mr President, for the third year in a row, I am acting as rapporteur for the Socialist Group in the European Parliament regarding the progress report for the former Yugoslav Republic of Macedonia. I must say that the situation regarding Macedonia is reminiscent of a scene from an ancient Greek tragedy. Whilst it is true that the good will of all parties is universally declared, nothing further than this is forthcoming. Three years ago, I was sure that at the end of the present Parliamentary term, we would be able to talk about success in negotiations with Macedonia concerning accession to the European Union. This has not happened. The main problem is the matter of the name. Irrespective of the fact that this is a bilateral question unrelated to the Copenhagen criteria, it is affecting the political situation during negotiations with Macedonia concerning accession. Greece is willing, Macedonia itself is willing, but, for several years now, it has not been possible to come to an understanding in this matter. As rapporteur for this report for the Socialist Group, I can only express the hope that this question will be resolved with the interest of the European Union, Macedonia and Greece in view.
There is a problem with the stabilisation of political institutions in Macedonia. We see this very clearly. We also see very clearly the political will of society, the authorities and political groups in a country which is moving towards ties with the European Union. The Council should decide to commence accession negotiations before the end of 2009, but this should be dependent on full realisation of the most important priorities of prior understandings. In this respect, the forthcoming Presidential and local elections in Macedonia are very important. We in the European Parliament are going to monitor these elections closely.
Mr President, thank you for clarifying that. Greece joined the European Union in 1981 and membership has brought many benefits to that country, of which I am extremely fond. Almost 30 years later, however, Macedonia naturally wants to join the European Union and share those same benefits. It is therefore only right that Greece, as a neighbouring Balkan state, expresses its firm solidarity and works to help a small country like Macedonia to achieve its aspirations.
But because of its own province named Macedonia, Greece objects to the use of the name 'Republic of Macedonia' on its own, insisting instead on 'former Yugoslav Republic of Macedonia', or FYROM. For the sake of consistency, why does Greece not therefore also insist on calling Estonia the 'Former Soviet Republic of Estonia' as a formal title?
I therefore regret that Greece is now considering applying its veto to Macedonia's membership over this issue. I fear that Greece risks bringing itself into ridicule and I urge the Government in Athens to soften its line. I am known in this House and in my constituency as a strong philhellene and a friend of Greek and Cypriot MEPs alike, but I am also a member of the newly formed EP Friends of Macedonia. Let us resolve this outstanding issue promptly and sensibly. Also, I call on Parliament to send a delegation of MEPs to observe Macedonia's forthcoming presidential election and help legitimise the outcome.
As regards Croatia's imminent EU accession, it is regrettable that border disputes with Slovenia remain outstanding. As in the case of Greece and Macedonia, these difficulties must be solved bilaterally rather than being dragged into the EU accession process.
Slovenia joined the European Union while it still had outstanding issues with Italy, which did not stand in its way and try and block its accession, so I see no reason why Croatia should be held back in turn. In a similar vein and in future, I would never countenance Croatia vetoing Serbia's admission because of territorial disputes.
Of more immediate concern to my electors who are suffering from enlargement fatigue is the scale of organised crime and corruption in Croatia, which the Government must truly make it a national priority to eradicate.
(DE) Madam President, first may I clarify that I am speaking on the subject of Turkey on behalf of my group and not in my own name. Developments in Turkey are a matter for concern to liberals and democrats. In three years, there has not only been too little progress in the pace of reform, there have also been some setbacks. As Commissioner Rehn rightly stated here, freedom of the press is a core value in the European Union. In a country which wants to accede to the EU, there must be respect for the freedom of the press beyond all doubt.
However, what we see is something else. Critical journalists have difficulty obtaining credentials. The new owner of ATV still has a great many questions to answer, there are calls from the highest offices for a boycott on certain media and the Dohan group has been hit with an arbitrary tax penalty of EUR 400 million. This is an arbitrary measure which brings us to the question of the rule of law, which is as important to liberals as freedom of the press. The rule of law must also be guaranteed. Reports on increasing cases of torture and maltreatment in police custody are deeply worrying to us, especially where they take place outside official prisons or police stations, but of course, if they take place there, that of course also worries us.
Symbolic or purely pragmatic measures such as the acceptance of a new programme or the appointment of a new chief negotiator are welcome, if you look at it from a purely practical point of view. However, they alone are not enough to give renewed impetus to the pace of reform. In the opinion of the liberals and democrats, Turkey must reform its economy and society, politics and constitution irrespective of its accession prospects, in its own interest, in the interests of its people.
I should like if I may to say something else about this debate. This debate reminds me of a fairground carousel, on which sometimes a Turkish, sometimes a Croatian and sometimes a Macedonian horse rides by. I think we should restructure this debate, and soon. Moreover, I would be grateful if we held it in Brussels and not in Strasbourg.
(IT) Madam President, ladies and gentlemen, on the question of Croatia, well, those who speak on behalf of and were elected by the Italian public have a duty to point out their rightful claim. Over 60 years have gone by since the historic theft of our property in Istria and Dalmatia. Croatia has a moral duty to perform and President Barroso has a dossier on this delicate and injurious issue, which must be brought to people's attention. It is primarily a moral issue rather than a political one, a matter of returning property to its rightful owners: 1 411 estates originally belonged to Italians.
As for Turkey, how can we think of calmly granting membership to a country that is at present imposing an Islamic veto, within NATO, on the nomination of a Secretary General merely because he represents a country, namely Denmark, in which the cartoon affair took place. Turkey, an Islamic country, has called an Islamic halt to the nomination of a Prime Minister to the post of Secretary General of the Atlantic Alliance, for the sole reason that he is Prime Minister of a country in which Islamic cartoons were published - a liberal country in which obviously, by contrast with Turkey, it is possible to publish ironic cartoons about Mohammed. In Turkey there is a law - and the Commissioner should be aware of this - that prohibits the construction of any non-Islamic place of worship on a street on which there is a mosque. In other words, if there is a mosque on that street, then no other religious building is allowed. Our rapporteur, who is I think wearing a lovely pair of trousers, would not today be allowed to walk into the Turkish parliament in her trouser suit. That shows how far behind we are. Turkey is Asia, not Europe.
(DE) Madam President, ladies and gentlemen, first may I welcome the Deputy Prime Minister of Macedonia here today on behalf of the Group of the Greens/European Free Alliance.
Secondly, my thanks to the Czech President-in-Office of the Council and for the statement by Prime Minister Topolánek, who firstly pointed out yesterday that the dispute between Macedonia and Greece over names is a bilateral affair and should have no repercussions, and who secondly argued in favour of Macedonia's accession to NATO as quickly as possible, and hence for Greece to withdraw its veto - two very important points.
We are perhaps sometimes somewhat arrogant when we debate candidate countries, which is why I should like to raise the issue of personal responsibility, because we discuss the prospects and shortcomings of candidate countries here but, on the other hand, we have very fundamental political forces, such as the conservatives in Germany, who want to push for Croatia to be accepted and for no other states to follow.
If this were to become the majority opinion in the European Union in the next parliamentary term, it would destroy the heavily-financed peace plan set up after the Balkan wars. We would lose credibility and the credibility of Europe would be set back. I ask everyone to resist that.
With Croatia and Slovenia we assume that, without double standards and without any veto, things are going well and that the border disputes can be set aside and we hope that negotiations will be started with Macedonia as quickly as possible.
Madam President, if Turkey joins the European Union, it will be the poorest and most economically backward Member State, with a population of over 72 million people. Hundreds of thousands, if not millions, of people will migrate to countries like Britain.
The European Union will border countries such as Syria, Iraq and Iran, with enormous potential for future conflict and confrontation.
However, the people who should really be worried about Turkish entry are Greek Cypriots: if Turkey joins the EU, the Turks will have the right to go anywhere in the EU. Thousands of Turks will be able to legally go to Southern Cyprus and effectively occupy it, quite legitimately, if they so wish.
In the European elections on 4 June, voters of Greek origin in London should remember that the Conservative, Labour, Liberal Democrat and Green Parties all enthusiastically support Turkish entry. The only British party in the European Parliament that opposes Turkish entry is the UK Independence Party.
(NL) Madam President, if nothing else, the negotiations with Turkey have helped the Commission and Council perfect the art of euphemisms. The way in which the problems in Turkey are being minimised is starting to become impressive. This has even become the subject of occasional ridicule in Turkey.
The catalogue of problems is so extensive that it is puzzling that the negotiations are still carrying on. Indeed, the Commission had promised that the negotiation process would keep pace with the reform process in Turkey. This promise has well and truly been broken now, because new chapters are being opened constantly.
The balance sheet of more than three years of negotiations is positively lamentable. Let us therefore pull the plug. Turkey is not a European country and does not, therefore, belong to the European Union, but let us instead work out a relationship of privileged partnership.
(DE) Madam President, Mr President-in-Office of the Council, Commissioner, Croatia is the first country for whose accession to the European Union, following experience from the last two enlargements with Romania and Bulgaria, the bar has rightly been set very high, which is why the benchmarks and progress made by Croatia are especially praiseworthy. The remaining reforms in the judiciary referred to are being tackled. Full cooperation with the International Criminal Tribunal in The Hague, the call for which was reiterated, is on the right path.
With Slovenia, there is the question of bilateral border disputes. Commissioner, you suddenly referred to 'European border disputes'. Before 2004, they were not European border disputes; they were border disputes which were not acknowledged. Nor, at that time, did anyone apply to the UN in order to settle this dispute; now they have done so. So, if Slovenia stopped obstructing the opening of the necessary negotiation chapter on the grounds of these bilateral border disputes, which were not an obstacle to its accession to the European Union, accession negotiations between Croatia and the EU could be concluded by the end of this year.
The candidate country Macedonia has also made huge progress. If the elections to be held at the end of March meet international standards, the EU would finally have to set a date for the opening of accession negotiations. The purely bilateral dispute over names between Macedonia and Greece should not encourage Greece to enter a veto.
All that remains is to hope that the two EU Member States of Greece and Slovenia remember their own situation before their accession to the EU and conclude that they should act fairly and in a European manner towards their neighbouring states.
If, with the help of their neighbours, Croatia and Macedonia achieve the objectives I have described this year, that would send out a positive signal to the rest of the Western Balkan states that the EU is serious about the promise given in Thessaloniki about the accession of all the Western Balkan states, by which the CDU also stands Mrs Beer.
(CS) I would like to make a few comments. Firstly, it is good that this debate on EU expansion is taking place because it is important that even in a period of great economic crisis, Europe does not lose sight of one of its successful priorities, namely further expansion. We must maintain our focus on this priority. Secondly, as far as Croatia is concerned, I firmly believe that the accession talks can be completed this year. I would therefore like to call on the Council to act now and set up the technical working group that will be tasked with drafting the accession treaty. As far as the Former Yugoslav Republic of Macedonia is concerned, it is unfortunate and demoralising for Macedonia that accession talks have not yet started in Skopje, despite the fact that it is three years since Macedonia obtained candidate country status. I would therefore like to call on the Council to speed up this process. And as far as Turkey is concerned, I agree that political reforms must be accelerated before the so-called political chapters can be opened. However, I cannot understand why it is not possible to negotiate with Turkey over the 'Energy' chapter, for example, which is vitally important, both for the EU and Turkey.
(SL) We in the ALDE Group support Mr Meier's report. The Former Yugoslav Republic of Macedonia (FYROM) deserves an opportunity and a better future. What it also needs, however, is a modicum of international respect, including the right to its own identity and recognition of its own language and culture.
The issue of the country's name has been dragging on for too long and the atmosphere in the country has been worsening for some time. There has been more and more populism and nationalism, there is too much political entrenchment, and verbal attacks are being levelled at neighbouring countries. Naming infrastructural installations after characters from the periods of Greek history which predated the arrival of the Slavs in those regions is not conducive to good neighbourly relations. Erecting more 10 m tall monuments is unnecessary.
If we wish to prevent instability, we need to help the state, politicians and people of FYROM to break out of the blockade. Abolishing visas does not go far enough. What this country needs is a date for the beginning of negotiations. They deserve the opportunity to show their merit during the accession process. We need to help them now and show that we have confidence in them. This will help us contribute stability to the region and facilitate development in a positive direction. FYROM needs a positive response now, because time is very much of the essence. In fact, you could say that time is money.
Allow me also to say a few words about Croatia. Commissioner, two former prime ministers of Slovenia and Croatia, respectively, namely Drnovšek and Račan, attained a major achievement when they concluded an agreement concerning the border. Unfortunately, they are no longer with us, but they had the courage to press ahead, invest in the future and attain an achievement of some kind. I think it is right for you to urge both governments to follow in their footsteps and to reach an agreement concerning the border again, and in the near future, too. That would be a good thing for Slovenia, Croatia, the European Union and the Western Balkans.
(PL) Madam President, negotiations with Turkey about accession to the EU are still in progress, although they should have been completed long ago. The Turkish Government has not presented a cohesive and comprehensive programme of political reforms. Turkey has not recommenced work on a new secular constitution, an important element of which was supposed to be protection of human rights and fundamental freedoms which the Turkish government was going to guarantee.
Discrimination against ethnic and religious minorities continues. Turkey has not taken steps either to strengthen the impartiality of judicial institutions. Freedom of speech and of the press is still not protected in Turkey, indeed, it is openly violated. Domestic violence and forced marriages continue to be common.
Turkey's opposition to strategic cooperation between the EU and NATO manifestly acts against the interests of the Community. Furthermore, Turkey does not recognise the independence of one of the Member States of the European Union, namely Cyprus. This is a scandal. Turkey is a country which is antidemocratic, it violates human rights, and is guided by a value system which is foreign to us. It will be much better for Europe if Turkey does not become a member of the EU.
(DE) Thank you, Madam President. In this very comprehensive debate here today, I just want to highlight one problem and that is the issue of multilingualism in Macedonia.
Conflict broke out recently in schools in Struga between Albanian- and Macedonian-speaking parents. Under pressure from these nationalistic-minded parents, those in charge reacted by separating teaching by ethnic groups, which is a step in the wrong direction. The learning of languages is not fostered by keeping linguistic groups apart; it is fostered by informally bringing people who speak different languages together at school, at work and at play. The teaching of English, which is now already compulsory across the board from year one, is of course to be welcomed, but it should not be used as an excuse by Macedonians not to learn Albanian or for Albanians not to learn Macedonian. Schools in multilingual regions have a very particular task: they must teach the children their mother tongue and the language of their neighbours.
United in diversity is the motto of the EU and should also apply to Macedonians.
(DA) Madam President, I believe that Turkey should be a member of the EU. The criticism of Turkey is justified in many cases, but the excuses and the sitting on the fence must stop and a serious plan for Turkey joining the EU should be drawn up. It will take time, but the country must join and this is something we should say in a clear and binding way. Instead of a pseudo-debate on democracy in Turkey, we need a real and open discussion on the place that religion can and should play in the social debate. We need to create a form of European cooperation that is capable of meeting the challenge presented by a Europe made up of different religions. That is, we need to do this without losing sight of the central values and the inviolability of the person springing from the European values created in the melting pot of Jewish, Christian and Hellenistic culture in the centuries before and after the birth of Christ.
(FR) Madam President, I have one minute to say to you that, despite the determination and the blindness of the European institutions, one thing should be obvious to everyone: the time has come to put an end to Turkey's accession process.
Negotiations have become bogged down, there is a mutual lack of understanding and a permanent state of ambiguity. This situation is detrimental to all - to the European Union as well as to Turkey. We have to stop the hypocrisy and the pretence.
We must remember one obvious fact. Turkey is a country in Asia Minor. Turkey is not a European country, either geographically or culturally. Turkey is militarily occupying a part of a Member State of the European Union since, to this day, we have only ten negotiating chapters out of 35 and only one has been closed. It is time for everyone to regain their freedom, independence and sovereignty, starting with Cyprus.
The people of Europe do not want Turkey in Europe. Let us respect our people and show respect for Europe!
(HU) As chairman of the EU-Croatia Joint Parliamentary Committee, I would like to draw your attention to a highly significant development. On Monday, the Croatian Prime Minister - and not only the Prime Minister but the President as well, and each of the parliament's opposition parties - agreed that the EU should mediate in resolving the border dispute between Croatia and Slovenia based on international law. I consider it unprecedented in the history of the EU that one Member State should paralyse the enlargement of the Union and currently prevent 12 negotiation chapters from being opened, while back in 2001, at the time of its own accession talks, it declared that it had no border disputes with its neighbours.
Since the start of accession negotiations in 2005, numerous results have been achieved regarding the transformation of the judicial system and public administration, anti-corruption measures, minority rights, refugee return and regional cooperation. In the case of Croatia, this involved for the first time the attainment of a set of benchmarks. Around 100 of these were successfully achieved. Through these extraordinary efforts, the Croatian people now look forward at last to positive messages from the European Union. The sensitive and self-conscious population was disappointed when a neighbouring, friendly country single-handedly blocked the continuation of the accession negotiations. The long-term, reassuring stabilisation of the Balkans is possible only by way of European integration. The Union is mistaken if it allows Slovenia to obstruct Croatian talks because of its bilateral dispute, even though Croatia has done everything possible in the interests of defending fundamental European values and adopting the acquis. I would note, Madam President, that it is unfortunate - perhaps for those who are listening to us as well - that we are dealing with the fate of three important, historic countries at the same time, as if they were one and the same. It might have been better to discuss the three countries each in its turn.
(NL) Madam President, I should like to take up a point which Mrs Oomen-Ruijten also made, namely that of political criteria. In the negotiation process with Turkey, civil rights were very clearly placed on the agenda. This is also reflected in this report.
A number of things have clearly improved: Kurdish television, but also the installation of a women's committee in the Turkish Parliament, for which I, as rapporteur on women's rights in Turkey, worked extremely hard in recent years. These are major reforms.
Another obvious improvement is the increase in the number of shelters for abused women. What happens, though, to those women when they leave the shelters? How are they and their children looked after? Turkey should address this issue. With the local council elections to be held at the end of this month, more women should sit on the local councils.
I should also like to draw your attention to the fight against fraud. Turkey should cooperate with the European Union more effectively in the fight against fraud and in the fight against female trafficking, because far too many people become the victim of fraud involving the green funds or fraud involving charity organisations.
Madam President, I have never supported the admission of non-European Turkey into the EU, but the current economic downturn makes me more convinced than ever of that view.
As a huge net contributor, the United Kingdom carries a disproportionate burden in funding the EU so, when it comes to the massive additional cost of enlargement to include Turkey, we would be burdened beyond what we could bear. With a reduced tax base, falling income and increased welfare outlay, and a crippling debt legacy in the future decades arising from the mismanagement of the Labour Government, we cannot go on taking out our diminishing cheque book to pay for Turkish enlargement.
Call that narrow, mercenary national interest if you will, but to me it is inescapable common and fiscal sense.
(EL) Madam President, as the oldest member in the region of both the European Union and NATO, Greece was and continues to be at the vanguard of efforts to integrate all the Balkan countries into the Euro-Atlantic structures, because it firmly believes that the development of countries in the area will benefit everyone.
Greece has invested over a billion dollars in the Former Yugoslav Republic of Macedonia and has created 20 000 jobs, which is unprecedented for foreign investment in a local economy. As far as Greece is concerned, the question of the name is not simply a problem with historic, psychological or sentimental dimensions. It is an ongoing material political issue which concerns all Greek citizens and the European values of good neighbourly and regional cooperation.
I would remind the House that Greece consented to the Former Yugoslav Republic of Macedonia being granted candidate status for accession to the European Union in document, with an express commitment to negotiating a mutually acceptable solution on the question of the name under the aegis of the UN which would contribute to regional cooperation and good neighbourly relations, because without a solution, there can be no friendship and without friendship, there can be no alliances or partnerships.
Our representation is not opposed to all the expressions in the report which strongly support a solution to the issue under the aegis of the UN. Unfortunately, however, over and beyond this clear position, there are additional phrases in paragraphs 12 and 13 which undermine efforts to resolve the problem and encourage intransigence, which is why they are absolutely unacceptable, while Amendments 1 and 2 restore the correct wording to paragraphs 12 and 13.
For the rest, the report contains many elements which will help the Former Yugoslav Republic of Macedonia to continue its efforts on the road towards Europe.
(EL) Madam President, the policy of enlargement is the most successful expression of the European Union's foreign policy. In the case of Turkey, the message must be clear: the objective is integration, but it comes through fulfilling its obligations, consolidating democracy, respecting human rights and maintaining good neighbourly relations.
Turkey is at a crucial stage, both internally and in redefining its geostrategic role. Within this framework, it is vital that it continues its reforms and moves steadily towards Europe. However, I would point out that the climate of tension which Turkey recently cultivated in the Aegean has caused new problems.
In the case of the Former Yugoslav Republic of Macedonia, the Commission clearly emphasised that the country does not meet the basic requirements for the opening of negotiations, given that it has significant democratic deficits. As far as the dispute over the name is concerned, despite the fact that Greece has demonstrated a spirit of cooperation and realism, the government in Skopje has failed to respond.
Unfortunately, however, in the report by the European Parliament which we are examining today, my country is presented as the only country responsible for the delay in opening negotiations. That is unfair on Greece and does not facilitate the resolution of a problem which has plagued both countries for over 15 years.
(SL) So far, I have endorsed all of the European Parliament's reports charting Croatia's progress on its way to fully-fledged membership of the European Union. I salute Croatia's many new achievements on this occasion, too. I will be happy to endorse this important report, which has been painstakingly prepared by my fellow member Mr Swoboda, as well, provided that the compromise amendments reflect a balanced and realistic approach. That is the only kind of approach that can eliminate the causes of the obstacles and speed up the process of Croatia's accession.
I fully agree with the President-in-Office, Mr Vondra, when he says that we need a constructive and dynamic approach. In this context, it seems important to me that, following a string of unsuccessful bilateral attempts, the European Commission has now, with its mediation initiative, offered an opportunity for a new and credible attempt to be made to reach a final resolution of the problem of the border between Slovenia and Croatia and, by the same token, to make rapid progress in accession negotiations with Croatia.
I am pleased to note that both countries have been receptive to the initiative and that talks have commenced at a high level. I hope that the initiative will bring us much closer to a threefold victory: a victory for Croatia, Slovenia and the European Union. We cannot allow only one party to be the winner or only one viewpoint to prevail: we can only win if we work on the basis of common objectives and common will.
Likewise, I agree with the rapporteur, Mr Swoboda, when he says that we need to observe the principle of equity, which is part of international law. I also fully agree with the Commissioner, Mr Rehn, that a suitable point of departure for the settlement of the border dispute is the United Nations Charter and that the Commission's initiative reflects the spirit of the Charter.
It is time for the negotiating table to take centre stage, without any rhetoric or pressures which might injure either party's dignity or Croatia's accession status. We need a positive atmosphere. I firmly believe that we have only one positive solution in prospect, one that Slovenia and Croatia will agree on under the mediation of a third party, i.e. the European Commission. I would like to see this happen as soon as possible.
(EL) Madam President, I agree and recognise Turkey's European prospects, but if these prospects are to have an auspicious outcome, Turkey needs to:
Firstly, really respect the rights of minorities and avoid policies such as those which it applies, for example, in Imvros and Tenedos.
Secondly, improve its relations with Greece, a Member State that supports its European prospects, for example, by removing the casus belli and putting a stop to its infringements in the Aegean once and for all.
Thirdly, make progress on the Cyprus question. This progress will be marked, on the one hand, by the removal of Turkish occupying troops and, on the other hand, by taking a constructive stand on all aspects in order to resolve the question. I would remind the House that I belong to the generation which grew up with the slogan 'our borders are in Kyrenia'.
(PT) The process leading to Turkey's accession to the European Union is advancing at a slow pace. At this moment in time, it is not the moderate pace with which reforms are being carried out in Turkey that is holding up the process, but the slowness of the Council and the European Commission. The economic, social and political impact of this future accession was discussed in depth last December in the Polish city of Sopot, at a conference at which I had the pleasure and honour of speaking.
As regards the priorities of the Turkish Government, it is appropriate to mention the breakfast meeting that was held with Prime Minister Erdogan last January in Brussels. That meeting resulted in a timely clarification, which was complemented by contacts made by some of us with the Republican side and by a varied group of people and organisations from the Turkish Republic, in addition to the constant work that we have done in the EU-Turkey Joint Parliamentary Committee.
To end, I would say, Madam President, Commissioner, ladies and gentlemen, that this process is decisive for a truly enlarged Europe, which is strong and open to the world, secular and democratic, and in which the democratically unified Republic of Cyprus has the place that it deserves.
(BG) Thank you, Madam President. Turkey plays a key role in Europe's geo-strategic and energy security and will continue to be a stabilising factor during the crisis too. It is true that events such as the proceedings to close down the AK Party, the 'Ergenekon' case and the local elections slowed down the reforms in the country, but the appointment of a new chief negotiator will create a fine opportunity for the Turkish Government to accelerate the process of harmonising its legislation with European standards and to make progress in the political criteria in the negotiation chapters.
I believe that Turkey should achieve three priorities if it wants to make serious progress on its way to membership. Firstly, it must continue to work constructively for a successful outcome to the discussions on the question of Cyprus, but this commitment must be shared by all countries in the process and must not be used as a pretext for blocking the negotiations. Secondly, it must respect freedom of speech and thought. Thirdly, it must guarantee protection for minority communities, especially with regards to their cultural and educational rights. As Turkey continues all the time to modernise, it must win back its pro-European supporters. Thank you.
(NL) Madam President, I was one of the MEPs who voted in favour of Turkey prior to the opening of the negotiations, and to my mind, these negotiations are, in reality, an exercise in conflict prevention. I am convinced that the negotiations will impact greatly on many areas of policy. They are set to create a better social climate in Turkey, better environmental and health legislation and better labour law for Turkish people.
In time, the negotiations will also bring about better living conditions for many population groups: women, religious minority groups, Kurds and Alevites. Progress is too slow, though. There has been a standstill for four years now, and there are many painful areas that deserve to be addressed. The discrimination against parties such as the Kurdish Democratic Society Party (DTP) is unacceptable. There is a lack of civil and political supervision of the army, and this is simply unacceptable.
The freedom of opinion and the freedom of the press are essential, and torture and abuse in prisons cannot be tolerated. The Kurdish problem also requires a political solution as a matter of absolute necessity. I take the view that under these circumstances, we should definitely continue the negotiations.
Madam President, I would like to congratulate Commissioner Rehn on his position on the Oomen-Ruijten report, which was that it is essential for Turkey to proactively support the ongoing talks between the leaders of the two communities in Cyprus. That is why we are in full agreement with the rapporteur when, in paragraph 40 of her report, she calls on Turkey 'to facilitate a suitable climate for negotiations by withdrawing Turkish forces and allowing the two leaders to negotiate freely their country's future'.
I would suggest that, at this moment of direct talks, it might not be advisable for the European Parliament to include in its report any proposal for derogations from the acquis.
To complement the rapporteur's position, we also call on Turkey to comply with its obligations regarding investigations into the fate of missing persons and to stop interfering in the Republic of Cyprus' exclusive economic zone. In so doing, Turkey will itself facilitate its way towards accession.
(FR) Madam President, yesterday I submitted an oral question to the Commission and received a note from Parliament's Secretariat informing me that the Commissioner was going to answer my question this afternoon.
I declare that my name is Panayotopoulos and that I submitted a question about paragraph 6 of the framework for negotiations with Turkey.
Mrs Panayotopoulos-Cassiotou, I think that the Commissioner has heard you.
President-in-Office of the Council. - Madam President, we have had a very long but important debate here today. This is a crucial year in the accession process for Croatia and for the whole of the Western Balkan region and we certainly attach importance to and welcome Parliament's continued support in bringing Croatia, the former Yugoslav Republic of Macedonia and the Western Balkans closer to the EU.
Much has been said about the lack of progress in Turkey regarding its reform effort. We therefore welcome the reaffirmed commitment of Turkey towards its EU path, as Mr Erdogan said, and invite her to take the opportunity in 2009 to prove this commitment and make further progress in its path towards the EU.
Turkey has to deliver on long-awaited reforms. The continuing support of the European Parliament throughout the process is significant, in particular, given the challenges ahead. I will have the opportunity of meeting the Turkish negotiator tomorrow in Prague.
At the same time, we should not take lightly the strategic importance of Turkey, in particular, in the current turbulent times, nor should we forget our previous commitments. As far as I know, President Obama, during his visit to Europe, may visit Turkey as a kind of model Muslim country. I think that this is not the time for Europeans to give up in our engagement with Turkey. I think that Joost Lagendijk, rightly, said this.
Concerning the border dispute between Croatia and Slovenia, I was listening carefully to what Hannes Swoboda, István Szent-Iványi and many others said, so let me just repeat that we as the Presidency welcome the fact that both Slovenia and Croatia have now agreed to pursue their work on Commissioner Rehn's initiative concerning this dispute. We fully support this initiative and we are concerned that it has not generated any fruitful outcome yet regarding the specific terms of facilitation. We note that time is running out, and the Presidency is keen to ensure concrete progress in the negotiations based on the work already done. We are therefore considering the possibilities for enhancing our support for the Commissioner's initiative in the near future. We were just discussing this over lunch.
Concerning the former Yugoslav Republic of Macedonia, Bernd Posselt, among others, said that we should support the effort of the former Yugoslav Republic of Macedonia, and I think he is right. I shall just mention that the Czech Prime Minister Topolánek visited Skopje yesterday and reaffirmed our commitment to the European aspiration of this country.
Member of the Commission. - Madam President, I want to thank Members for a very constructive, substantive and responsible debate, and I would like to make just a few points concerning your speeches.
First, it is clear that all policy making in Europe and in the world is overshadowed by the very challenging context of today, because of the financial crisis and the economic recession that our citizens are feeling and, of course, this is dominating the minds of our leaders in the European Union.
Still, it is absolutely essential that we as the European Union maintain our commitment to the EU perspective on south-eastern Europe, and this has been the expressed political will here today in the European Parliament, which I welcome and appreciate.
Secondly, concerning Cyprus, my friend, Mr Wiersma, said that I must be an optimist. I think something was lost in translation, even though I thought I was speaking English - maybe with a somewhat ethnic accent from eastern Finland! However, I do not consider myself either an optimist or a pessimist, but rather I am usually a realist as regards the analysis of things and determined as regards those issues that I can really influence. Here, I think that it is absolutely essential that we support the talks of the two leaders and of the two communities that are going on at the moment, so that we can seize the opportunity in 2009 to achieve a comprehensive settlement and, of course, we expect Turkey will contribute to a favourable political climate to achieve such a settlement.
From the point of view of the European Union, it is important to ensure that any solution is in line with the Union's founding principles of liberty, democracy, respect for human rights and fundamental freedoms and the rule of law. In other words, the EU can support any such solution that creates a united Cyprus respecting the principles on which the EU was founded and able to carry the obligations of EU membership. This clearly implies a bi-zonal, bi-communal federation with political equality, as defined by the relevant resolutions of the UN Security Council.
Finally, concerning Croatia, I thank the speakers for their support for the Commission's initiative on mediation - an initiative that is based on international law, and here I refer to both the UN Charter and the negotiating framework between the EU and Croatia. I can only underline that, whatever method is chosen, it will need to be a bilateral agreement between the two countries, Slovenia and Croatia. We are working on that in order to facilitate such an agreement.
I sincerely wish that you can support the Commission's initiative in your resolution so as not to create a situation where we would have to return to square one, because this is the only realistic and viable way forward.
Let me conclude by saying that I sincerely believe that it is still possible for Croatia to reach the ambitious target of concluding the accession negotiations by the end of 2009, provided that the negotiations can proceed soon. That is why I encourage both countries to agree rapidly so as to solve the border issue and, without delay, unblock Croatia's EU accession negotiations. I should like to thank you for your support for this initiative.
I have received three motions for resolutions tabled in accordance with Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow, 12 March 2009.
Madam President, I have a specific question for the Commissioner, namely whether he agrees or proposes that the phrase 'principle of equity' in the Commission statement be replaced by the phrase 'international law and jurisprudence'.
(The President cut off the speaker)
Mr Posselt, the debate is closed.
Written statements (Rule 142)
I congratulate Mrs Oomen-Ruijten for this excellently drafted report.
I would like to highlight two ideas:
1) First of all, I believe that the EU must continue to encourage the development in Turkey of pro-European, modern, secular elites, as well as spread European values and good quality information about European integration. To this end, the EU must support more actively educational reform in Turkey, the guarantee of universities' autonomy, the development of European integration studies and the Erasmus Programme. Students, researchers and teachers who want to study EU institutions and policies in depth must be encouraged and supported in this.
2) Secondly, at the same time as supporting the rights of those belonging to national minorities, the EU must resolutely condemn actions by ethnic separatists. I am referring to Kurdish separatism in Turkey and Turkish separatism in Cyprus, but there are also other examples. The EU must support the strict application of the principles of territorial integrity and good neighbourliness with regard to Turkey, Iraq, Cyprus and the other countries in the region.
in writing. - I am encouraged that the Foreign Affairs Committee and the Commission are confident that negotiations for Croatia's accession to the EU can be concluded this year. Croatia has made good progress in adopting the Community acquis, the anti-corruption body USKOK has intensified its work and legislation has been introduced to reform the Croatian judiciary.
However, this is tempered by the knowledge that cases remain where the ICTY has been unable to access certain documents relating to alleged war crimes, and further attention must be given to minority rights such as the status of the Krajina Serbs and refugee return.
Enlargement is one of the great successes of the modern European Union. Having integrated many European nations ravaged by the Cold War, we must now do the same for the Western Balkans. Croatian accession is the first crucial step.
The Turkish question has always been surrounded by misgivings and mistrust. There were always problems that went far beyond the need for fulfilling the strict criteria for accession.
In that respect, it is enough to look at what kind of neighbourly relations Turkey maintains with other EU Member States such as Greece, Cyprus or with a country outside the EU like Armenia. Furthermore, if we take into account that Turkey is the only state that considers the European Union to consist of only 26 Member States, it is strange that Turkey itself would wish to join and belong to this community in the future.
My position is that as long as the country does not substantially change its behaviour on fundamental issues, the process of its accession to the EU will vanish into the future. When the EU decided to start accession negotiations, it was done in the hope and expectation that Turkey does indeed have a place in the European family. Let me ask this question: is it certain that Turkey today thinks along these lines?
If and when Turkey engages unambiguously in establishing good relations with its neighbours, settling outstanding problems peacefully in conformity with the UN Charter and other European documents, then there is hope.
If Turkey fulfils these criteria without reservation, then chances are that it will gain the support of each of us, and may also regain the sympathy of European citizens.
Over the last year, we have seen significant progress and the intensive efforts of Croatia in accession negotiations. Negotiations over EU membership are on the right road, although the country must concentrate on further reforms in such areas as administration, the justice system, the economy, the battle against corruption and organised crime, respect for and protection of minorities, and the investigation of war crimes.
Continued efforts are essential for full transposition of the acquis and its effective implementation. Furthermore, it is extremely important to bring about an improvement in the relations of Croatia with its neighbours and, in particular, with Slovenia, and to find a definitive solution to the question of the borders with other neighbouring countries.
Croatia should also include in its policy for development the objectives which the European Union currently sets for itself in the area of the climate package and renewable sources of energy.
The further progress of Croatia in accession negotiations depends, in particular, on the completion of essential political, economic, legislative and administrative reforms. In this context it should be recalled that the Commission's road map is a very useful and helpful tool which supports Croatia in finalising individual chapters of the negotiations. I hope that it will be possible to reach the closing phase of the negotiations, perhaps even this year.
, in writing. - (HU) Energy cooperation has emerged as one of the major questions in EU-Turkey relations. The main reason for this is that Turkey, as a transit country, can significantly contribute to reducing the EU's dependency on energy sources and to diversifying its energy supply. Enhanced cooperation with Turkey can, at the same time, be an important step towards expanding the internal energy market.
I am convinced that the fundamental goals of Turkey and the European Union point in the same direction. We would like to meet the growing demand for energy consumption from as many sources as possible. Promoting diversification is most urgent in the area of gas supply. To this end, the construction of the Nabucco pipeline is of key importance. The gas crisis in January has demonstrated more powerfully than ever the need for the aforementioned infrastructure. Therefore, it is a welcome development that the European economic stimulus plan should set aside resources for the construction of the gas pipeline.
With regard to Nabucco, before the first shovel of soil can be turned, we need bilateral governmental agreements involving Turkey as soon as possible. I consider regrettable the comments that link Ankara's attitude to Nabucco directly with the country's accession to the EU. I am convinced that cooperation on energy policy matters cannot be turned into a foreign policy weapon. For this reason, more intensive energy dialogue is needed between the European Union and Turkey. One possible stage in this could be the opening of the chapter on energy.
The Commission's annual report on the progress made by Turkey in 2008 as a candidate state is balanced. Although the reform process should be given a boost and eight negotiating chapters are still blocked, the Commission has welcomed in particular Turkey's recent diplomatic activity and its role in promoting stability in the region. The events of summer 2008 highlighted Turkey's strategic role, including in the energy sector.
In the area of regional cooperation, the constructive role which Turkey played in its relations with neighbouring countries and in the Middle East through active diplomacy was noted. The developments in the Caucasus highlighted Turkey's strategic importance for the EU's energy security, especially through the diversification of transport routes. The document emphasises the importance of close cooperation in the energy sector between the EU and Turkey, with the Nabucco project being a key element in this respect. Following the initiation of negotiations between Greek and Turkish Cypriot leaders on reaching an understanding on the Cypriot question, it is vital for Ankara to continue to support finding a solution, along with the efforts which the UN is making to this end.
The expansion of the EU and the continuing integration of Western Balkan states into the EU are priority dossiers for Romania. Romania supports the substantial progress made in the negotiations with Turkey, a process which is dynamic enough to encourage internal reforms.
in writing. - During the past five years, the New Member states have witnessed numerous positive effects of the membership of the European Union. That experience is not to be monopolised, and I therefore support fiercely the EU's continued enlargement. However, as much as I would like to see Turkey joining the EU in the near future, the progress report unfortunately indicates something quite the opposite.
I have addressed this issue several times in this Chamber, pointing to the Armenian genocide, concerns over the Kurds and the occupation of Cyprus.
In addition to that, when examining the progress that Turkey has made towards the completion of negotiations on 35 acquis communautaire chapters since October 2005, one can see that only twelve chapters have been opened and, until now, just one - the chapter on science and research - has been closed.
I would like to ask the Council and the Commission how they propose to accelerate the course of the negotiations and solve the dispute on Cyprus.
in writing. - (HU) The Member States of the European Union should show greater solidarity and tolerance towards the accession countries. My country, Romania, was not prepared for accession, and there are still deficiencies in the area of minority rights. Nevertheless, Hungary did not prevent Romania from joining, because it considered European solidarity and tolerance more important. The accession countries naturally must take greater strides towards guaranteeing human and minority rights, but current EU Member States must set a good example. I therefore consider it important for us to address the EU Member States first of all:
to sign and ratify the European Charter for Regional or Minority Languages,
to rescind the law, in force in one EU Member State, that introduces the notion of collective guilt,
to learn from the example of Kosovo, to guarantee the cultural and regional autonomy of traditional national minorities living in the territory of current EU Member States.
in writing. - (HU) The stabilisation of the Western Balkans and strengthening its ties with Europe is an important task, since the region is of geostrategic importance to Europe. At the same time, from numerous perspectives, including in the areas of the economy and energy, the Western Balkans remain considerably vulnerable and dependent.
Croatia, we hope, will be able to join us in 2011, during the Hungarian Presidency, but this depends on a successful conclusion of the recently initiated bilateral talks with Slovenia, with international mediation, regarding the division of the Bay of Piran. A further condition is that Croatia cooperate fully with the International Criminal Tribunal at The Hague in searching for and handing over war criminals. Moreover, we need to send a positive message to those countries in the region where, due to various external and internal factors, the timetable for accession is still uncertain. Let us ratify as soon as possible the Stabilisation and Association Agreement with Serbia and with Bosnia and Herzegovina, grant full candidate status to all the countries in the region, and decide on a precise timetable for the earliest possible agreement on visa liberalisation. The financial crisis has dealt a severe blow to the Balkans, and if necessary, the EU Member States will have to play a part in the stabilisation of the region, and we must provide assistance to countries in difficulty. The EU must follow attentively the inter-ethnic relations in the region, paying particular attention to the sensitive internal situation in Macedonia, which currently runs the greatest risk of serious conflict in the region.